DETAILED ACTION
	This action is in response to the amendments filed 02/22/2022.
	Claim 8 has been previously canceled.
	Claims 1, 10, 17 have been newly amended. 
Claims 1-7, 9-20 are currently pending and have been examined. 


Response to Amendment
	Applicant’s amendments dated 02/22/2022 have been fully considered.


Response to Arguments
	Applicant asserts that the prior art does not disclose the collection of data in the form of “account level” instead of a “person level”. However, merely combining nodes that are associated with accounts does not recite any form of requirement that data is at an account level or a personal level. Therefore, applicant’s argument is moot.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL (US 2009/0122065 A1) in view of MORI (Us 2017/0300903 A1), WISEMAN (US 2008/0189164), and SAPERSTEIN (US 9,485,265 B1).
Regarding Claims 1, 10, 17:
PATIL teaches a system for anomaly detection and remediation based on dynamic directed and undirected graph anomaly and network flow analysis, the system comprising: a controller for generating directed and undirected graphs, detecting anomalous characteristics of the directed and undirected graphs, and executing remediation actions, the controller comprising one or more memory devices with computer-readable program code stored thereon, one or more communication devices connected to a network, and one or more processing devices, ([0067], “The example computer system 1800 includes a processor 1802 (e.g., a Central Processing Unit (CPU), a Graphics Processing Unit (GPU) or both), a main memory 1801, and a static memory 1806, which communicate with each other via a bus 1808. The computer system 1800 may farther include a video display unit 1810 (e.g., a Liquid Crystal Display (LCD) or a Cathode Ray Tube (CRT)). The computer system 1800 also includes an alpha-numeric input device 1817 (e.g., a keyboard), a GUI cursor controller 1814 (e.g., a mouse), a disk drive unit 1818, a signal generation device 1872 (e.g., a speaker) and a network interface device (e.g., a transmitter) 1820.”)
wherein the one or more processing devices execute the computer-readable program code to: extract transaction information in real time from a managing entity system for a plurality of financial accounts, wherein the transaction information comprises, for each transaction, at least transaction amounts, transaction times, payor financial account information, payee financial account information, customer interaction history, and non-monetary transaction data; electronically generate one or more directed and/or undirected graphs, each comprising a plurality of nodes and a plurality of edges, wherein each of the plurality of nodes is associated with at least one of the plurality of financial accounts, and wherein each of the plurality of edges is associated with at least a net transfer amount and a net transfer direction between two of the plurality of nodes; (Fig. 9-11, Abstract, [0003], [0024-0027], [0037], etc. “Graphs may be composed of edges and nodes that represent persons and their relationships to other persons. These graphs may only be limited in their size by the complexity of the relationships between specific persons. That is, if a person has, for example, a plurality of complex relationships, then the graph representing this person and their relationship to other persons might be quite large.”)
PATIL does not explicitly disclose, but MORI an analogous art of PATIL and the current application, teaches calculate, for each pair of nodes linked by an edge, a custom entropy and divergence value relative to other nodes and edges of the plurality of nodes and the plurality of edges that are within at least one degree of separation from the respective pair of nodes linked by the edge, wherein the custom entropy and divergence value is determined at least in part based on a hierarchical analysis of characteristics associated with the each pair of nodes linked by the edge; identify, for a first nodal set of one or more of the each pair of nodes linked by an edge, an aggregate custom entropy and divergence value associated with anomalous directional flow from a first node of the first nodal set to a second node of the first nodal set; and ([0069], [0082], [0086-0090], “An exposure increment and an exposure decrement may be predefined or they may be calculated by the processor 604 as part of the functionality of the risk calculation module 626. An exposure decrement may correspond to an expected monetary amount of chargebacks/returns expected for the day (e.g., based on historical transactions of the client). An exposure increment may correspond to an expected monetary amount of non-authorized transactions expected for the day (e.g., based on historical transactions of the client.) The exposure increment and exposure decrement may be used to adjust each threshold value… at least one example, the risk calculation module 626 may cause the processor 604 to calculate a maximum risk threshold value based on the risk quotient. In some examples, the maximum risk threshold value incorporates the delay between the authorization and clearing of the client (e.g., the ECD). In some examples, the risk calculation module 626 may cause the processor 604 to update the parameter repository for the client with the calculated maximum risk threshold value. Similarly, instructions may be executed by the processor 604 to calculate and store an alerting threshold value and/or a throttling 
in response to determining that the aggregate custom entropy and divergence value is associated with the anomalous directional flow from the first node to the second node, electronically execute a remediation action for one or more accounts associated with the first nodal set. ([0040], “ In another example when the throttling threshold value has been exceeded, the transaction decisioning system can decline one or more transactions based on any suitable combination of a transaction type (e.g., allow ATM transactions but not POS transaction, or vice versa), a transaction risk score (e.g., decline transactions with a risk score over a threshold), a merchant type (e.g., allow transactions with grocery merchant type and gasoline merchant type but decline all others), and/or the like.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having the transactions be checked for risk as disclosed by MORI to the teachings of having transactions ben graphed and checked between accounts as disclosed by PATIL by having all transactions included in the graph be checked for risk in order to avoid future transactions that may be fraudulent or pose concerns. 
PATIL does not specifically disclose wherein characteristics comprise at least a reputation value for each of the nodes, and a confidence value for each of the edges. (Although MORI does disclose that any variety of information may be used for transaction risk analysis, confidence and reputation are not explicitly recited.)
However, WISEMAN an analogous art of PATIL and the current application, teaches wherein characteristics comprise at least a reputation value for each of the nodes, and a confidence value for each of the edges. ([0025], “Moreover, the evaluation component 102 can ensure confidence associated with the transaction based at least in part upon the generated reputation assessment 104. The reputation assessment 104 can relate to at least one user, client, and/or entity involved in a transaction”)

PATIL does not explicitly disclose, but SAPERSTEIN an analogous art of PATIL and the current application, teaches combine at least two of the plurality of nodes associated with a common entity into a combined node, wherein the combined node is associated with at least two of the plurality of financial accounts  associated with the common entity and the combined node is viewed as a single node along with the other plurality of nodes; (Col/Line: 16/49-65, “For example, the transaction data server 140 may generate a graph in which each element of the graph corresponds to an account. A link may be created between elements if the elements share the same property (e.g., the same address, the same AggregationID, the same name, etc.). Once all possible links have been established, the transaction data server 140 may associate all linked elements with a single user or entity and the rules may be run using such information”)
It would have been obvious to one of ordinary skill in the art the time of applicant’s filing to combine the teachings of combining sufficiently related nodes into one as disclosed by SAPERSTEIN to the teachings of processing transactions and using graphs as disclosed by the combination of PATIL, MORI, and WISEMAN by having related nodes be combined if they are of the same entity in order to allow for a more concise and efficient mapping of transactions. 

Regarding Claims 2, 11, 18:
SAPERSTEIN further teaches identify, from the one or more directed and/or undirected graphs, a second nodal set of one or more of the each pair of nodes linked by an edge with an aggregate customer entropy and divergence value associated with interconnectivity; and in response to identifying the second nodal set, collapse the second nodal set into a single node that represents the one or more of the each pair of nodes linked by an edge of the second nodal set as if it was a single financial account. (Col/Line: 16/49-

Regarding Claims 3, 12, 19:
MORI further teaches receiving a subsequent request to transfer funds from a first financial account that is associated with the first nodal set to a second financial account that is associated with the first nodal set; and in response to receiving the subsequent request to transfer the funds from the first financial account to the second financial account, rejecting the subsequent request to transfer the funds. ([0040], “ In another example when the throttling threshold value has been exceeded, the transaction decisioning system can decline one or more transactions based on any suitable combination of a transaction type (e.g., allow ATM transactions but not POS transaction, or vice versa), a transaction risk score (e.g., decline transactions with a risk score over a threshold), a merchant type (e.g., allow transactions with grocery merchant type and gasoline merchant type but decline all others), and/or the like.”)


Regarding Claims 6, 15:
PATIL in view of MORI further teaches wherein the one or more processing devices further execute the computer-readable program code to calculate, for the each pair of nodes linked by an edge, the custom entropy and divergence value relative to the other nodes and edges of the plurality of nodes and the plurality of edges that are within two degrees of separation from the respective pair of nodes linked by the edge. (Fig. 9-11, Abstract, [0003], [0024-0027], [0037], etc. “Graphs may be composed of edges and nodes that represent persons and their relationships to other persons. These graphs may only be limited in their size by the complexity of the relationships between specific persons. That is, if a person has, for example, a plurality of complex relationships, then the graph representing this person and their relationship to other persons might be quite large.” Graphs and encompassed data may be as far-expanding as desired.)


Regarding Claim 9:
MORI further teaches wherein the confidence value for the edge is based at least in part on historical profile data, reported malfeasance data, connectivity values, transaction data, recoverability data, and account device characteristics of a device associated with one or more accounts associated with the pair of nodes. ([0036], [0069], [0082], [0086-0090], “An exposure increment and an exposure decrement may be predefined or they may be calculated by the processor 604 as part of the functionality of the risk calculation module 626. An exposure decrement may correspond to an expected monetary amount of chargebacks/returns expected for the day (e.g., based on historical transactions of the client). An exposure increment may correspond to an expected monetary amount of non-authorized transactions expected for the day (e.g., based on historical transactions of the client.) The exposure increment and exposure decrement may be used to adjust each threshold value… at least one example, the risk calculation module 626 may cause the processor 604 to calculate a maximum risk threshold value based on the risk quotient. In some examples, the maximum risk threshold value incorporates the delay between the authorization and clearing of the client (e.g., the ECD). In some examples, the risk calculation module 626 may cause the processor 604 to update the parameter repository for the client with the calculated maximum risk threshold value. Similarly, instructions may be executed by the processor 604 to calculate and store an alerting threshold value and/or a throttling threshold value…In at least one embodiment, the risk calculation module 626 may also distinguish between normal volume fluctuations and suspicious client behavior by comparing information from the client risk profile and the maximum risk threshold value. In at least one example, the risk calculation module 626 may cause the processor 604 to execute instructions to determine a normal payment obligation trend line for the client.” Any number of variables may be used and associated with nodes and transactions in order to determine risk.)


s 4, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL (US 2009/0122065 A1) in view of MORI (Us 2017/0300903 A1), WISEMAN (US 2008/0189164), and SAPERSTEIN (US 9,485,265 B1) as applied above in further view of LAWRENCE (US 2002/0138417 A1).
Regarding Claims 4, 13, 20:
	LAWRENCE, an analogous art of PATIL and the current application, teaches generating a potential malfeasance report associated with the first nodal set, wherein the potential malfeasance report comprises the aggregate custom entropy and divergence value, an explanation of the anomalous directional flow, a type of malfeasance associated with the anomalous directional flow, and account information for each of the accounts associated with the first nodal set; and electronically transmitting the potential malfeasance report to a government or regulatory entity system configured to receive and process potential malfeasance reports. ([0004-0006], “Obligations include those imposed by the Department of the Treasury and the federal banking regulators which adopted suspicious activity report ("SAR") regulations. These SAR regulations require that financial institutions file SARs whenever an institution detects a known or suspected violation of federal law, or a suspicious transaction related to a money laundering activity or a violation of the BSA. The regulations can impose a variety of reporting obligations on financial institutions. Perhaps most broadly relevant for the present invention, they require an institution to report transactions aggregating to $5,000 that involve potential money laundering or violations if the institution, knows, suspects, or has reason to suspect that the transaction involves funds from illegal activities, is designed to disguise such funds, has no business or legitimate purpose, or is simply not the sort of transaction in which the particular customer would normally be expected to engage, and the institution knows of no reasonable explanation for the transaction after examining the available facts.” Suspicious transactions are reported to agencies.)
	It would have bene obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having suspicious transactions be reported as disclosed by Lawrence to the teachings of processing tractions and using graphs as disclosed by the combination of PATIL, MORI, WISEMAN, and SAPERSTEIN by having suspicious transactions be reported in order to follow regulations and to ensure that all suspicious activity is properly logged. 

s 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL (US 2009/0122065 A1) in view of MORI (Us 2017/0300903 A1), WISEMAN (US 2008/0189164), and SAPERSTEIN (US 9,485,265 B1) as applied above in further view of ANDREWS (US 2016/0292599 A1).
Regarding Claim 5, 14:
MORI teaches the use of actions to lower risk and stopping future transactions, but does not use the specific term freeze. 
However, ANDREWS an analogous art of PATIL and the current application, teaches wherein executing the remediation action for the one or more accounts associated with the first nodal set comprises freezing assets associated with each of the accounts associated with the first nodal set. ([0042], “The risk mitigation plan can also include instructions to a production transaction processing system 512b to freeze any currently-processing or future transactions involving the same customer account.”) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of freezing accounts based on suspicious activity to the teachings of processing transactions as disclosed by ANDREWS to the teachings of performing actions on suspicious accounts and activities as disclosed by the combination of PATIL, MORI, WISEMAN, and SAPERSTEIN by having freezing of assets be an option of action in order to ensure that no further suspicious activity is performed.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL (US 2009/0122065 A1) in view of MORI (Us 2017/0300903 A1), WISEMAN (US 2008/0189164), and SAPERSTEIN (US 9,485,265 B1) as applied above in further view of HULTEN (US 2009/0187988 A1).
Regarding Claim 7, 16:
HULTEN an analogous art of PATIL and the current application, teaches wherein the custom entropy and divergence value is determined through an execution of a deep learning neural network system configured for determination of custom entropy and divergence values of the one or more directed and/or undirected graphs. ([0023], “A number of techniques may be used to calculate the weights including decision trees, neural network logistic regression, and other machine learning algorithms which analyze past transactions of users to determine when an abuse is likely to occur.”)
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 1-7, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application:Claims 16/200,027:1-20, 16/200,050:1-20, 16/200040:1-20, 16/200065:1-20.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other utilizing the same overall process with little variation 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chari (US 2016/0364794 A1) teaches generating graphs based on payment relationships. Cismas (US 9,558,031 B2), which is also from Applicant (bank of America) discloses the use of graphs/nodes/edges for transactions.  Grant (US 2009/0099965 A1) teaches the use of graphs for transactions) 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/18/2022